Case 8:20-cv-01089-DOC-ADS Document 9 Filed 08/06/20 Page 1 of 2 Page ID #:203



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                           JS-6

                             CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01089-DOC-ADS                                      Date: August 6, 2020

 Title: POPA FEDERAL CREDIT UNION v. VINCE SIERRA ET AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

              Deborah Lewman                                    Not Present
               for Kelly Davis
              Courtroom Clerk                                  Court Reporter

       ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
             PLAINTIFF:                                    DEFENDANT:
            None Present                                    None Present


        PROCEEDINGS (IN CHAMBERS): ORDER REMANDING CASE AND
                                   SANCTIONING DEFENDANTS

        This action arises out of an unlawful detainer action initiated in Orange County
 Superior Court. Defendants Vince and Nancy Sierra (“Defendants”) previously removed
 the case to this Court on March 10, 2020, as Case No. 8:20-cv-00481-DOC-ADS.
 Because an unlawful detainer is a state court action, and because no other basis for
 federal jurisdiction appeared on the face of the well-pleaded complaint, the Court
 remanded the case to state court on May 5, 2020. Now, Defendants have once again
 removed the exact same case with the exact same complaint to this Court. As such,
 removal remains improper and the Court REMANDS this action to state court.

        The Court also finds that sanctions are a necessary and appropriate response to
 Defendants’ conduct in this litigation. Defendants’ first removal was filed just one day
 before the state court trial was scheduled to begin on March 11, 2020. After the first
 removal, the state court continued the trial to June 17, 2020—but at that time, Defendants
 claimed to have filed their second removal on June 16, 2020 (though the Court did not
 receive this filing until June 19, 2020). It is evident that Defendants are using a series of
Case 8:20-cv-01089-DOC-ADS Document 9 Filed 08/06/20 Page 2 of 2 Page ID #:204
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01089-DOC-ADS                                            Date: August 6, 2020
                                                                                           Page 2

 frivolous removals as a dilatory tactic, forestalling any resolution of this case and
 clogging the dockets of the federal and state courts.

        The Court’s inherent power to assess sanctions requires a showing that a party
 “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers v.
 NASCO, Inc., 501 U.S. 32, 45-46 (1991) (recognizing inherent power of courts to impose
 appropriate sanctions where conduct disrupts judicial process). However, “[b]ecause of
 their very potency, inherent powers must be exercised with restraint and discretion.” Id.
 at 44.

         As discussed above, Defendants’ conduct in this litigation exhibits a clear pattern
 of vexatiously removing the case on the eve of trial, forcing the state court to continue its
 proceedings. Furthermore, because the Court had already remanded this action once for
 lack of jurisdiction, Defendants were on unambiguous notice that this case cannot
 proceed in federal court and that removal was improper. Defendants, undeterred, filed
 their second removal all the same. To discourage Defendants from attempting this
 frivolous stunt a third time and further delaying trial in the state court, the Court finds
 appropriate a sanction in the amount of $1000, which shall be paid to the clerk of court
 on or before Friday, August 21, 2020.

        The Clerk shall serve this minute order on the parties.


  MINUTES FORM 11                                                    Initials of Deputy Clerk: djl
  CIVIL-GEN
